•L1•• Tremaine
      Davis VJright
                                     LLP
                                                                              21st Floor
                                                                              1251 Avenue of the Americas
                                                                              New York, NY 10020-1104

                                                                              Christopher L. Donati
                                                                              (2 I 2) 603 -6422 tel
                                                                              (2 I 2) 379-5212 fax

                                                                              chrisdonati@dwt.com


June 23, 2021

ByECF                                                           MEMO ENDORSED

The Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 23A
New York, NY 10007

Re :         Quezada v. NYP Holdings, Inc., Case No. 1:21-cv-01407-SHS

Dear Judge Stein:

        This firm is counsel to defendant NYP Holdings, Inc. in the above-referenced action. We
write, jointly on behalf of both parties, to inform the Court that the parties have reached a
contemplated settlement in principle.

        The parties respectfully request a stay of proceedings, for the Court to cancel all dates
sine die, and to afford the parties a brief opportunity to memorialize their settlement in writing
before final dismissal of this action.

             We are grateful for the Court's attention to this matter.

Respectfully submitted,

Davis Wright Tremaine LLP

     ~J>~
Christopher L. Donati

cc:          Mars Khaimov, Esq.

The June 25 conference is adjourned to July 23, 2021. If a stipulation of dismissal is filed
before July 23, the conference will be cancelled.

Dated: New York, New York                                       SO ORDERED:
       June 24, 2021



4825 -8790-7056v. l 3930033 -000176

    A nchorage           NewYork             Seanle


I   Bellevue
    LDs Angeles      I
                         Portland
                         San Francisco
                                             Shanghai
                                           I Washington. D.C.                                    www.dwt .com
